Citation Nr: 0633508	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 40 
percent for back injury and residuals of laminectomies, to 
include degenerative changes.

2.  Entitlement to an increased evaluation for cicatrices of 
the right wrist, fractured heel, right first metacarpal, 
residuals of a gunshot wound, Muscle Group VII, currently 
rated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for gunshot wound 
of Muscle Group XVI with retained foreign body of the left 
pelvis, to include scar of the left groin and bilateral 
peroneal neuropathy, currently rated as 30 percent disabling.

4.  Entitlement to an increased evaluation for gunshot wound 
of Muscle Group XI of the right calf, currently rated as 10 
percent disabling.

5.  Entitlement to an effective date prior to July 18, 2002 
for the assignment of a 40 percent evaluation for cicatrices 
of the right wrist, fractured heel, right first metacarpal, 
residuals of a gunshot wound, Muscle Group VII.


6.  Entitlement to an effective date prior to July 18, 2002 
for the assignment of a 30 percent evaluation for gunshot 
wound of Muscle Group XVI with retained foreign body of the 
left pelvis, to include scar of the left groin and bilateral 
peroneal neuropathy.

7.  Entitlement to an effective date prior to July 18, 2002 
for a total disability rating based on individual 
unemployability due to service-connected disability.   


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November1943 
to April 1946.  

The appeal comes to the Board of Veterans Appeals (the Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied entitlement to increased 
evaluations for service-connected gunshot wound of Muscle 
Group XVI with retained foreign body of the left pelvis, to 
include scar of the left groin and bilateral peroneal 
neuropathy (left pelvis disability) and service-connected 
gunshot wound of Muscle Group XI of the right calf (right 
calf disability).  The veteran timely appealed.  

A March 2004 rating decision granted entitlement to service 
connection for back injury and residuals of laminectomies, to 
include degenerative changes (low back disability), and 
assigned a 40 percent evaluation effective July 18, 2002; 
granted an increased evaluation of 40 percent for service-
connected cicatrices of the right 


wrist, fractured heel, right first metacarpal, residuals of a 
gunshot wound, Muscle Group VII (right wrist disability), 
effective July 18, 2002; granted an increased evaluation of 
30 percent for service-connected left pelvis disability, 
effective July 18, 2002; granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective July 18, 
2002;and granted basic entitlement to Dependents' Educational 
Assistance, effective July 18, 2002.  In an April 2004 notice 
of disagreement, the veteran appealed the rating assigned to 
each service-connected issue and the effective dates assigned 
for service-connected right wrist and left pelvis disability, 
as well as the effective date of TDIU.  

The veteran was notified by VA by letter in February 2006 
that his appointed attorney had recently retired from the 
practice of law and could no longer represent the veteran 
before VA.  Consequently, the veteran was given a choice as 
to whether he wanted to be represented by another accredited 
organization, whether he wished to represent himself, or 
whether he wished to appoint another attorney to represent 
him.  The letter informed the veteran that if he did not 
respond within 30 days of the date of the letter, VA would 
assume that he wished to represent himself and would resume 
review of the appeal.  Since no response was received from 
the veteran within 30 days of the date of the letter, the 
case will now be adjudicated by the Board.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

2.  Beginning September 23, 2002, the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine; and 
he does not have incapacitating episodes having a duration of 
at least six weeks during the past 12 months.


3.  The veteran is receiving the maximum schedular rating for 
right wrist disability under Diagnostic Code 5307 and does 
not have ankylosis of the wrist.

4.  The evidence does not show more than moderately severe 
impairment of Muscle Group XVI of the left pelvis.

5.  The evidence does not show more than moderate impairment 
of Muscle Group XI of the right calf.

6.  No claim for an increased rating for service-connected 
right wrist disability was received by VA earlier than July 
18, 2002.

7.  No evidence of severe impairment of the right wrist was 
received prior to July 18, 2002.

8.  No claim for an increased rating for service-connected 
disability of the left pelvis was received by VA earlier than 
July 18, 2002.

9.  No evidence of moderately severe impairment of the left 
lower extremity was received prior to July 18, 2002.

10.  The veteran's claim for entitlement to a total rating 
for compensation purposes based upon individual 
unemployability was received by VA on April 7, 2003.  

11.  The evidence does not show evidence of TDIU prior to 
July 18, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 


2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for a rating in excess of 40 percent for 
service-connected right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5307 (2006).

3.  The criteria for a rating in excess of 30 percent for 
service-connected disability of the left pelvis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5316 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
service-connected right calf disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5311 (2006).

5.  The criteria for an effective date prior to July 18, 2002 
for a rating in excess of 40 percent for right wrist 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

6.  The criteria for an effective date prior to July 18, 2002 
for a rating in excess of 30 percent for disability of the 
left pelvis have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

7.  The criteria for an effective date prior to July 18, 
2002, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

Although Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
essentially held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim, notice to the veteran was not done 
until later in the claims process.  However, in December 2002 
and April 2003, the RO sent the veteran a letter, with a copy 
to his attorney at the time in April 2003, in which he was 
informed of the requirements needed to establish entitlement 
to increased evaluations.  In April 2005, the RO sent the 
veteran a letter, with a copy to his attorney at the time, in 
which he was informed of the requirements needed to establish 
entitlement to earlier effective dates.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2005 


VA letter to the veteran stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  It [sic] the evidence or 
information is in your possession, please send it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Additionally, as noted 
above, this letter also informed the veteran of the relevant 
law on effective dates.  The veteran was not informed of the 
possibility that a particular disability rating or effective 
date would be assigned if any of his increased rating claims 
was granted.  However, since all of his increased rating 
claims are being denied, no new disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in October 2002 and March 2004.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision on 
each issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 


evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2006).  When rating muscle injuries in the same 
anatomical region, VA regulations provide that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of Muscle Groups 
I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) 
(2006).  For compensable muscle group injuries that are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2006).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25.  38 C.F.R. § 
4.55(f) (2006).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2006).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.56(d).  The evaluation of the same "disability" 
or the same "manifestations" of a disability under various 
diagnoses constitutes "pyramiding" and is prohibited.  38 
C.F.R. § 4.14 (2006).  When a veteran has separate and 
distinct manifestations attributable to the same injury, 
however, he should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Low Back Disability

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).
The RO addressed the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective on September 23, 2002, and the criteria effective 
on September 26, 2003.  Therefore, there is no prejudice to 
the veteran for the Board to apply the regulatory provisions 
of both September 23, 2002 and September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).

If the intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

A March 2004 rating decision granted service connection for 
low back disability and assigned a 40 percent evaluation 
under the diagnostic code for intervertebral disc syndrome 
effective July 18, 2002, which is the date that a claim for 
service connection for low back disability was received by 
VA.  The veteran timely appealed the assigned rating.

The initial relevant medical evidence of record prior to 
September 23, 2002 is a July 2002 private chiropractic 
report, which noted that the veteran had been treated since 
1992 for low back problems that were caused by his war wounds 
and that he had low back pain with right leg radiculopathy.  
Despite the veteran's radiculopathy, it was noted on VA 
treatment records in August 2002 that he was able to run for 
14 city blocks every day, that motor strength was 5/5 in all 
extremities, that sensation was intact, and that deep tendon 
reflexes were 2+ in all extremities.  Consequently, the Board 
concludes, based on the evidence of record, that there was no 
evidence prior to September 23, 2002 of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A higher evaluation is also not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5293, because there is no 
evidence in the medical records of incapacitating episodes, 
meaning acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician, 
having a duration of at least six weeks during the previous 
year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  On VA examination in November 2002, the veteran's 
gait was described as steady and muscle strength was 5/5 in 
the lower extremities.

Moreover, an increased evaluation is not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as back flexion on VA examination 
in March 2004 was to 25 degrees, extension was to 10 degrees, 
and bilateral rotation was to 25 degrees, with pain at the 
ends of all motions.  Despite significant limitation of 
motion of the back, there is no notation of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

The description of the veteran's service-connected low back 
disability includes bilateral peroneal neuropathy, as does 
the description of his service-connected disability of the 
left pelvis.  Although separate evaluations for the 
orthopedic and neurological manifestations of the veteran's 
low back disability can be assigned, the neurological 
manifestations are essentially included as part of his 
intervertebral disc symptomatology because the medical 
evidence does not show sufficient symptomatology for separate 
orthopedic and neurological evaluations.  In fact, when 
examined in March 2004, there were no bowel or bladder 
complaints, deep tendon reflexes were 1+, and there was no 
ataxia on walking.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2006)

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture or 
ankylosis, which are the only codes that provide an 
evaluation higher than 40 percent for lumbosacral spine 
disability, the Board finds that the rating code assigned to 
the veteran's service-connected low back disability is the 
most appropriate code both before and after the schedular 
changes noted above.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289 (2002); see also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).

Further, the facts of this case do not warrant a higher 
evaluation for functional impairment as the current 40 
percent evaluation for low back disability is the maximum 
schedular rating provided for limitation of motion of the 
lumbar spine under both the old and new regulations.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2003, 2006).  

As the medical evidence of record does not show any 
significant increase or decrease in symptomatology since July 
2002, the Board concludes that staged ratings are not 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Right Wrist Disability

Diagnostic Code 5307 involves injuries to Muscle Group VII.  
Muscle Group VII involves muscles that affect flexion of the 
wrist and fingers.  A 0 percent evaluation is warranted for 
slight impairment of the dominant upper extremity; a 10 
percent rating is warranted for moderate impairment of the 
dominant upper extremity; a 30 percent rating is warranted 
for moderately severe impairment of the dominant upper 
extremity; and a 40 percent rating is warranted for severe 
impairment of the dominant upper extremity, which represents 
the maximum schedular rating for this disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5307.

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist in any degree of palmar flexion or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006).

According to the veteran's service medical records, he 
incurred a mild lacerating shell fragment wound of the right 
wrist in April 1945 when a Japanese suicide plane hit his 
ship.  A 40 percent evaluation is currently assigned for 
severe impairment of his service-connected right wrist 
disability under Diagnostic Code 5307, which is the maximum 
schedular evaluation provided by this diagnostic code.  To 
warrant an increased evaluation of 50 percent, evidence of 
unfavorable ankylosis of the right wrist is required.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  While there was 
significant loss of right wrist motion on VA examination in 
March 2004, with dorsiflexion and palmar flexion each to 5 
degrees with pain, radial deviation of 0 degrees, and ulnar 
deviation to 20 degrees with pain, the evidence does not show 
ankylosis.  Consequently, a schedular evaluation in excess of 
40 percent for service-connected right wrist disability is 
not warranted.

Further, as with the above issue, the facts of this case do 
not warrant a higher evaluation for functional impairment as 
the current 40 percent evaluation for right wrist disability 
is much higher than the 10 percent maximum schedular rating 
for limitation of motion of the wrist under Diagnostic Code 
5215 (2006).  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); 38 C.F.R. §§ 4.40, 4.45.  As the injuries to the 
veteran's right wrist primarily affect range of motion of the 
wrist, rather than affecting entirely different functions, a 
separate evaluation for peripheral nerve disability of the 
right wrist is not warranted.  See 38 C.F.R. § 4.55(a).

Left Pelvic Disability

The area affected by the veteran's gunshot wound of the left 
pelvis involves Muscle Group XVI.  The function of Muscle 
Group XVI is flexion of the hip.  38 C.F.R. § 4.73, 
Diagnostic Code 5316.  The muscles involved are pelvic girdle 
group 1 which includes the psoas, iliacus, and pectineus.  A 
slight injury to this muscle group warrants a noncompensable 
rating, a moderate injury to this muscle group is evaluated 
as 10 percent disabling, a moderately severe injury warrants 
a 30 percent evaluation, and a severe injury warrants a 40 
percent disabling.  Id.

When flexion of the thigh is limited to 45 degrees, a 10 
percent rating is warranted.  When flexion is limited to 30 
degrees, a 20 percent rating is warranted.  When flexion is 
limited to 20 degrees, a 30 percent rating is warranted.  
When flexion is limited to 10 degrees, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).

According to the veteran's service medical records, he 
incurred a penetrating shell fragment wound of the left 
groin, moderate, in April 1945.  A 30 percent evaluation is 
currently assigned for his service-connected left pelvis 
disability under Diagnostic Code 5316, for disability of 
Muscle Group XVI.  To warrant an evaluation in excess of 30 
percent, evidence that of severe impairment of the left 
pelvis is required. 

VA x-rays of the pelvis in July 2002 revealed a single small 
metallic fragment in the soft tissue inferior to the ischial 
tuberosity.  According to a December 2002 bone scan, there 
were mild abnormalities of the left hip and proximal femur 
that were considered likely to be degenerative joint disease 
and old injuries.  When examined by VA in March 2004, hip 
strength was 4/5 on the left.  It was reported that x-rays of 
the left pelvis showed small marginal osteophytes from the 
head of the femur and mild subchondral sclerosis without 
evidence of fracture.  A March 2004 electromyogram (EMG) 
showed bilateral peroneal neuropathy.  Based on the above 
findings, especially the finding that hip strength is 80 
percent of normal, the Board concludes that there is no more 
than moderately severe impairment of the left pelvis.  In 
other words, the findings for a severe wound, such as through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, are not 
shown.  There is also no evidence of limitation of flexion of 
the left thigh to more than 10 degrees, as required for a 40 
percent rating under Diagnostic Code 5252.

The veteran's left hip is productive of pain, for which he is 
currently assigned an evaluation for moderately severe 
impairment.  However, it has not been shown to result in such 
disabling pain and functional impairment to warrant 
consideration of assignment of a rating in excess of 30 
percent.  38 C.F.R. §§ 4.40, 4.45.  As noted above, left hip 
strength was 4/5, and the veteran's gait was described as 
slow but safe, on VA examination in March 2004.  
Additionally, recent x-rays of the hip show small osteophytes 
and mild subchondral sclerosis; there was no fracture or 
ankylosis of the hip.

Although the description of the veteran's service-connected 
left pelvis disability includes bilateral peroneal 
neuropathy, a separate evaluation for peripheral nerve 
disability of the left leg is not warranted because the 
injuries to the left leg primarily affect muscle strength and 
range of movement, rather than involving a sensory deficit.  
See 38 C.F.R. § 4.55(a).  As noted above, when examined in 
March 2004, there were no bowel or bladder complaints, deep 
tendon reflexes were 1+, and there was no ataxia on walking.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of ankylosis, flail joint, or 
fracture of the femur, which are the only codes that provide 
an evaluation higher than 30 percent for hip or thigh 
disability, the Board finds that the rating code assigned to 
the veteran's service-connected disability of the left pelvis 
is the most appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255 (2002); see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2006).

Right Calf Disability

The criteria under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
provide evaluations for disability of Muscle Group XI, the 
posterior and later crural muscles and muscles of the calf 
which include triceps surae (gastrocnemius and soleus); 
tibialis posterior; peroneus longus; peroneus brevis; flexor 
hallucis longus; flexor digitorum longus; popliteus; and 
plantaris.  The functions of these muscles are propulsion and 
plantar flexion of the foot; stabilization of the arch; 
flexion of the toes); and flexion of the knee.  This 
diagnostic code provides a noncompensable rating for slight 
muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5311.


The veteran's service medical records reveal that he incurred 
a shell fragment wound, moderate, of the right calf in April 
1945 due to the Japanese suicide plane hitting his ship.  The 
fragment entered in the posterior upper third and exited in 
the anteromedial calf.  When examined by VA in November 2002, 
the veteran's gait was described as steady, and strength was 
5/5 in the lower extremities.  On VA examination in March 
2004, examination of the right lower leg did not reveal any 
marked abnormality.  A right mid-calf scar was described as 1 
centimeter (cm), hypopigmented, mildly tender to palpation, 
minimally depressed, with no loss of underlying tissue or 
muscle mass.  X-rays of the right tibia-fibula did not show 
any evidence of a retained foreign body.  Muscle strength, 
knee flexion and extension were 3/5 on the right.  Deep 
tendon reflexes were 1+, and there was no ataxia.

As there is no evidence of the findings needed for more than 
moderate disability, such as through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring, an 
evaluation in excess of 10 percent for service-connected 
right calf disability is not warranted.  

The Board also finds that an increased evaluation for 
service-connected right calf disability based on pain and 
functional limitation is not warranted.  38 C.F.R. §§ 4.40, 
4.45.  Examination of the right tibia-fibula in March 2004 
did not show any marked abnormality.  As previously noted, 
deep tendon reflexes were 1+, and there was no ataxia.  

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO but does not 
find a more appropriate diagnostic code in light of the 
veteran's right calf muscle symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  While there is a 
notation of right peroneal neuropathy, neither a separate 
rating nor a substitute rating is warranted for neuropathy of 
the right calf because the injury involves loss of muscle 
strength and does not involve significant paralysis of the 
peroneal nerve with symptoms such as foot drop, droop of the 
first phalanges of the toes, inability to dorsiflex or abduct 
the foot, loss of extension of the proximal phalanges of the 
toes, weakened adduction of the foot, and anesthesia of the 
dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621, 8721 (2006). 

Reasonable Doubt and Extraschedular Consideration

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  

The Board notes that TDIU was granted by rating decision in 
March 2004 effective July 18, 2002.  While in no way 
diminishing the obvious impact that the veteran's service-
connected disabilities have on his life style in general, the 
Board finds nothing in the record, and the veteran has not 
pointed to any findings, that may be termed so exceptional or 
unusual so as to warrant an extraschedular rating for each 
individual service-connected disorder.  Therefore, the RO's 
determination not to refer this case for extra-schedular 
consideration was appropriate.

In reaching the above decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's increased rating 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claims

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  
A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for an 
increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

The veteran and his representative have contended that a 40 
percent rating for right wrist disability, a 30 percent 
rating for service-connected disability of the left pelvis, 
and TDIU should be granted prior to July 18, 2002.

A May 1946 rating decision granted entitlement to service 
connection for the following: Gunshot wound of the right 
wrist, Muscle Group VII, 20 percent disabling; gunshot wound 
of the left groin, Muscle Group XIX, 10 percent disabling; 
and gunshot wound of the right calf, noncompensably 
disabling.  All ratings were effective April 7, 1946.  An 
August 1948 rating decision granted an increased evaluation 
of 30 percent for right wrist disability and an increased 
evaluation of 10 percent for right calf disability, both of 
which were effective April 7, 1946.  The veteran was notified 
of the August 1948 rating decision later in August 1948, and 
he did not timely appeal.  38 U.S.C.A. § 7105 (West 2002).

The next correspondence from the veteran requesting 
compensation for a specific disability was received by VA on 
July 18, 2002.  A January 2003 rating decision denied 
entitlement to service connection for a low back disability 
and denied increased evaluations for the veteran's service-
connected disabilities.  The veteran was notified of the 
denials by letter in February 2003, and a notice of 
disagreement was received in April 2003.  A claim for TDIU 
was received by VA on April 7, 2003.  A VA examination was 
conducted in March 2004.  A rating decision dated later in 
March 2004 granted entitlement to service connection for low 
back disability, with a 40 percent evaluation effective July 
18, 2002; granted an increased evaluation of 40 percent for 
service-connected right wrist disability, effective July 18, 
2002; granted an increased evaluation of 30 percent for 
service-connected left pelvic disability, effective July 18, 
2002; and granted entitlement to TDIU, effective July 18, 
2002.  

With respect to the veteran's claims for effective dates 
prior to July 18, 2002 for a 40 percent evaluation for 
service-connected right wrist disability and for a 30 percent 
evaluation for service-connected disability of the left 
pelvis, because there is no evidence of a claim for an 
increased rating for right wrist or left pelvis disability 
prior to July 18, 2002, there would need to be evidence 
within a year prior to July 18, 2002 of severe impairment of 
the right wrist and moderately severe impairment of the left 
pelvis.  However, the only medical evidence on file dated 
within a year of July 2002 are VA treatment records dated 
from February to July 2002, which do not contain evidence 
relevant to the veteran's service-connected right wrist or 
left pelvis.  Consequently, neither an evaluation of 40 
percent for right wrist disability nor an evaluation of 30 
percent for left pelvis disability prior to July 18, 2002 is 
warranted.

As noted above, a claim for an increased rating is also 
considered a claim for TDIU, and the effective date of a 
grant of benefits is generally based on the date of filing of 
the claim or the date entitlement arose, whichever is later.  
However, as discussed above, increased rating benefits, 
including total rating cases, may be granted up to one year 
before the date of claim if it is factually ascertainable 
that the disability existed.  Thus, in order to determine the 
effective date of a grant of TDIU, the Board must initially 
determine whether unemployability was factually demonstrated 
as shown by the evidence of record in the year prior to 
receipt of the veteran's claim for increased ratings in July 
2002.  .

While the evidence of record reveals low back pain, there is 
no notation that his service-connected disabilities are 
severe enough to render him unemployable.  In fact, the date 
of the medical evidence showing unemployability is not until 
VA examination in March 2004, when it was determined, 
including by electromyogram (EMG), that the veteran had 
neuropathy with significantly impaired motion of the right 
wrist, bilateral peroneal neuropathy, and degenerative 
disease of the lumbar spine with significant loss of back 
motion.  Accordingly, TDIU was first factually ascertainable 
in March 2004.  The law states that the effective date shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise it will be 
the date of the claim.  Consequently, the evidence does not 
warrant entitlement to TDIU prior to July 18, 2002.

Finally, in reaching these decisions the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against each of the 
veteran's earlier effective date claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

An initial evaluation in excess of 40 percent for service-
connected low back disability is denied.  

An evaluation in excess of 40 percent for service-connected 
right wrist disability is denied.  


An evaluation in excess of 30 percent for service-connected 
disability of the left pelvis is denied.  

An evaluation in excess of 10 percent for service-connected 
right calf disability is denied.  

An effective date prior to July 18, 2002 for the assignment 
of a 40 percent rating for right wrist disability is denied.  

An effective date prior to July 18, 2002 for the assignment 
of a 30 percent rating for disability of the left pelvis is 
denied.  

An effective date prior to July 18, 2002 for the assignment 
of TDIU is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


